DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the arresting part having a braking state and a release state. It is unclear what is structurally required of the different states.
Claim 1 requires the clutching part having a retracted state and an extended state. It is unclear what is structurally required of the different states. The claim recites “retracted state where the clutching part is disengaged…extended state where the clutching part is engaged” however it is not clearly understood what is structurally required.
Claims 2-17 depend from claim 1 and inherit these issues and are rejected for depending from rejected claim 1.
Claim 2 recites “the braking state of the arresting part is applicable to prevent rotation…” It is unclear what is meant by the language of the recitation, as it is unclear what is meant by “applicable.”  How is the braking state applicable? The definition of “applicable” is “capable of or suitable for being applied” (https://www.merriam-webster.com/dictionary/applicable). The recitation does not appear to require the braking state be applied, but capable of being applied. Further, it is unclear how the braking state would be applied. The claim fails to define what is structurally required in the braking state in order to “prevent rotation of the axle coupling part.”
Claim 11 recites “tight” and the term is a relative term which renders the claim indefinite. The term “tight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear to what extend the spring is disposed in contact with a housing.
Regarding claim 11, it is not clearly understood how the arresting part is switched from the braking state to the release state. The claim recites “by loosening a frictional contact of the spring with the housing” but it is not clear how the frictional contact is loosened.
In view of the 112 issues discussed above the claims have been examined as best understood. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: axle coupling part, arresting part, arrester coupling part, clutching part, in claim 1. The terms couple the generic term “part” with function of “arresting”, “coupling”, and “clutching” without reciting adequate structure for performing the recited functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (WO 2020/009325, published Jan 9, 2020, which is before the present effective filing date).
Regarding claim 1, Jung discloses an actuating system for a window shade, comprising:
an axle coupling part (604) (Fig 6c,6d) rotatable for raising or lowering a bottom part of a window shade (Fig 1a-1c); 
5an arresting part (602) and an arrester coupling part (601) connected with each other (Fig 6a, 6d), the arresting part having a braking state and a release state; 
a clutching part (612) carried with the arrester coupling part (601), the clutching part being movable relative to the arrester coupling part between a retracted state where the clutching part (612) is disengaged from the axle coupling part (604) and an 10extended state where the clutching part is engaged with the axle coupling part; and 
an actuating wheel (503) (Fig 5d) movably linked to the clutching part, the actuating wheel being rotatable in a first direction to urge the clutching part (612) to move from the retracted state to the extended state, and in a second direction opposite 15to the first direction to urge the clutching part to move from the extended state to the retracted state.  
Regarding claim 2, wherein the braking state of the arresting part (602) is applicable to prevent rotation of the axle coupling part (604) in a direction that lowers a bottom part of a window shade when the clutching part (612) is in the extended 20state (spring applies force on the axle coupling part to prevent rotation thereby applying a braking force), and the axle coupling part (604) is rotationally decoupled from the arrester coupling part (601) and the actuating wheel when the clutching part is in the retracted state (clutching part is in the retracted state when not applying a braking force).  
Regarding claim 3, wherein the actuating wheel (503) is rotatable in the first direction to drive the arrester coupling part (601) and the axle coupling18Attorney Docket No.: 78349.92US (10030910-50713556) part to (604) rotate in unison with the clutching part (612) in the extended state for switching the arresting part from the braking state to the release state and raising a bottom part of a window shade.  
Regarding claim 4, wherein the axle coupling part (604), the 5arrester coupling part (601) and the actuating wheel (503) are disposed substantially coaxial.  
Regarding claim 5, wherein the clutching part (612) is respectively connected slidably with the arrester coupling part (601) and the actuating wheel (503) (the clutching part 612 has a slidable movement when expanding and retracting).  
Regarding claim 14, wherein the actuating wheel is coupled to a closed-loop operating element (60).
15Regarding claim 15, wherein the operating element is a bead chain or a cord loop.  
Claims 1-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (EP 3 199 742).
Regarding claim 1, Chen discloses an actuating system (Fig 7) for a window shade, comprising:
an axle coupling part (44) rotatable for raising or lowering a bottom part of a window shade; 
5an arresting part (45) and an arrester coupling part (42,43) connected with each other, the arresting part having a braking state and a release state; 
a clutching part (46) carried with the arrester coupling part, the clutching part being movable relative to the arrester coupling part (42,43) between a retracted state where the clutching part is disengaged from the axle coupling part (44) and an 10extended state where the clutching part is engaged with the axle coupling part; and 
an actuating wheel (181) movably linked to the clutching part, the actuating wheel being rotatable in a first direction to urge the clutching (46) part to move from the retracted state to the extended state, and in a second direction opposite 15to the first direction to urge the clutching part to move from the extended state to the retracted state.  
Regarding claim 2, wherein the braking state of the arresting part (42,43) is applicable to prevent rotation of the axle coupling part (44) in a direction that lowers a bottom part of a window shade when the clutching part is in the extended 20state, and the axle coupling part is rotationally decoupled from the arrester coupling part (42,43) and the actuating wheel when the clutching part is in the retracted state.  
Regarding claim 3, wherein the actuating wheel (181) is rotatable in the first direction to drive the arrester coupling part (42,43) and the axle coupling 18Attorney Docket No.: 78349.92US (10030910-50713556) part (44) to rotate in unison with the clutching part (46) in the extended state for switching the arresting part (45) from the braking state to the release state and raising a bottom part of a window shade.  
Regarding claim 4, wherein the axle coupling part, the 5arrester coupling part and the actuating wheel are disposed substantially coaxial (Fig 7).  
Regarding claim 5, wherein the clutching part (46) is respectively connected slidably with the arrester coupling part and the actuating wheel (46 slides as they move).
Regarding claim 6, wherein the actuating wheel is rotatable about a pivot axis and has a driving portion (42a) at an eccentric location, and the 10clutching part is slidably connected with the driving portion.  
Regarding claim 7, wherein the driving portion has a guide slot (area formed by the walls that define 42a), and the clutching part has a pin slidably received in the guide slot.  
Regarding claim 8, wherein the arrester coupling part has a channel (43a) in which the clutching part is guided for sliding movement, and the guide 15slot overlaps at least partially with the channel (Fig 23).  
Regarding claim 9, wherein the axle coupling part (44) includes a sleeve (44) having a tooth (44c) protruding inward, the arrester coupling part and the axle coupling part being rotatable in unison with the clutching part engaged with the tooth.  
Regarding claim 10,20 the arrester coupling part (42,43) is at least partially received inside the sleeve of the axle coupling part (Fig 19), and the clutching 19Attorney Docket No.: 78349.92US (10030910-50713556) part protrudes outward from a circumference of the arrester coupling part in the extended state for engaging with the tooth of the sleeve (Fig 19).  
Regarding claim 11, wherein the arresting part (45) is a spring that is disposed in tight contact with a housing (32) and has an end anchored to the arrester 5coupling part (43), the arresting part being switched from the braking state to the release state by loosening a frictional contact of the spring with the housing (32).  
Regarding claim 14, wherein the actuating wheel is coupled to a closed-loop operating element (14) (Fig 1).
15Regarding claim 15, wherein the operating element is a bead chain or a cord loop (14).  
Regarding claim 16, including a transmission axle (21) rotationally coupled to the axle coupling part, and at least one winding unit (22) that is coupled to the transmission axle and is connected with a suspension element (Fig 4).  
20Regarding claim 17, Chen discloses a window shade (1) comprising: a head rail; 20Attorney Docket No.: 78349.92US (10030910-50713556) a shading structure and a bottom part suspended from the head rail (Fig 1); and the actuating system according to claim 16, wherein the bottom part is connected with the suspension element (Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied in claim 1 above, in further view of Yu (US 2016/0017964).
Regarding claims 12 and 13, Jung fails to disclose a spring connected with the actuating wheel. However, Yu discloses an actuating system with a spring (140) connected to an actuating wheel (136), the spring applying a biasing force on the actuating wheel in the first direction for assisting in maintaining the clutching part in the extended state (paragraphs {0079} and [0082]), whereinto the spring has a first end connected with the actuating wheel and a second end connected an arrester coupling part.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to modify Jung and incorporate the spring taught by Yu into the actuating system in order to provide the predictable and expected result of improved operation of the actuating wheel.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied in claim 1 above, in further view of Yu.
Regarding claims 12 and 13, Chen fails to disclose a spring connected with the actuating wheel. However, Yu discloses an actuating system with a spring (140) connected to an actuating wheel (136), the spring applying a biasing force on the actuating wheel in the first direction for assisting in maintaining the clutching part in the extended state (paragraphs {0079} and [0082]), whereinto the spring has a first end connected with the actuating wheel and a second end connected an arrester coupling part.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to modify Chen and incorporate the spring taught by Yu into the actuating system in order to provide the predictable and expected result of improved operation of the actuating wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,107,032 teaches an actuating system with clutching parts (44) and although not applied is relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634